      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                                FOR THE
                     WESTERN DISTRICT OF NEW YORK

WILLETTA C. HARMON,              )
                                 )
          Plaintiff,             )
                                 )
          v.                     )     Case No. 1:18-cv-80
                                 )
ANDRE R. DUNLAP,                 )
                                 )
          Defendant.             )

                          OPINION AND ORDER

     Plaintiff Willetta Harmon brings this against New York State

Police Investigator Andre Dunlap pursuant to 42 U.S.C. § 1983,

claiming that Dunlap violated her rights when he conducted a

highly-invasive search of her person while arresting her for

depositing a forged check.     Dunlap now moves to dismiss, arguing

that the allegations in the First Amended Complaint (“FAC”) are

inconsistent with those alleged in Harmon’s initial pleading.

The original Complaint was dismissed without prejudice and with

leave to amend.    For the reasons set forth below, the motion to

dismiss is denied.

                          Factual Background

     The following facts are alleged in the FAC.        On the morning

of January 29, 2015, Harmon and her four children were at home

preparing breakfast.    ECF No. 13 at ¶ 12.     At approximately 9:15

a.m., Dunlap and another New York State Police Officer arrived at

Harmon’s residence and knocked on the door.        Id. at ¶¶ 12-13.

When Harmon opened the door, one of the officers presented his
         Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 2 of 8



badge and asked her if she would answer a few questions.                Id. at

¶ 13.    Harmon allowed the officers into her home.            Id.

        Dunlap informed Harmon that he had been following and

watching her, and accused her of running a brothel out of the

home.     Id. at ¶ 15.    Dunlap further questioned Harmon about her

relationship with Keila Williams, an acquaintance of Harmon’s who

had previously lived with her.        Id. at ¶ 16.     Following this line

of questioning, Dunlap asked Harmon if someone could watch her

children because the officers had a warrant for her arrest.                Id.

at ¶ 17.     Harmon, a single mother who had moved to New York from

Florida, responded that she did not know anyone who could watch

the children or take them to school.            Id. at ¶ 18.   Dunlap

informed Harmon that she would be gone for a few hours and

ordered her to change her clothes.          Id. at ¶ 19. Harmon was

wearing a nightgown at the time.          Id.

        Dunlap then followed Harmon to her bedroom upstairs while

the other officer remained by the front door.            Id.   Once he and

Harmon were both in the bedroom, Dunlap shut the door behind him.

Id. at ¶ 20.     Harmon asked Dunlap to turn around while she

changed clothes, but he refused.          Id.   Dunlap then watched as

Harmon got completely naked and put on different clothes.                Id.

They both then proceeded downstairs and the officers placed

Harmon in handcuffs.       Id. at ¶¶ 20-21.

        After Harmon continued to raise concerns about her children,


                                      2
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 3 of 8



Dunlap asked a neighbor to watch them.        Id. at ¶¶ 22-23.

Harmon’s neighbor refused.     Id. at ¶ 23.    Dunlap then asked the

neighbor to watch as he searched Harmon’s person.         Id. at ¶ 24.

The search was conducted within view of Harmon’s children.            Id.

at ¶ 34.

     Harmon claims that the search was unnecessary, as Dunlap had

already watched her change into her clothes.        She further alleges

that Dunlap “fondled and molested Plaintiff in her genital

areas.”    Id. at ¶ 25.

     Specifically, he repeatedly rubbed his hand over
     Plaintiff’s vagina, both outside her clothing as well
     as inside her clothing. At one point, he briefly
     placed his fingers inside Plaintiff’s vagina.
     Furthermore, he cupped Plaintiff’s breasts several
     times, both from outside and underneath Plaintiff’s
     outerwear, as well as doing the same thing with
     Plaintiff’s buttocks. These were areas he had just
     viewed . . . upstairs, and therefore, he knew or should
     have know there was nothing secreted in said areas.
     Instead, his actions were motivated by carnal desire or
     other nefarious purpose, as opposed to officer safety
     or meeting the ends of justice. This prolonged search
     took several minutes in nature.

Id. at ¶ 26.

     Following this search, the officers transported Harmon to

Erie County Holding Center.     Id. at ¶ 28.    During the ride there,

Dunlap informed Harmon that she was under arrest for Grand

Larceny.    Id.   According to the FAC, the charge was based upon an

allegation that Harmon had forged a check and subsequently

deposited the funds into her bank account.        Id. at ¶ 45.    That

charge was later dismissed.     Id. at ¶ 28.

                                   3
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 4 of 8



     Harmon now claims that Dunlap violated her rights under the

New York and United States Constitutions, and that his actions

caused her severe emotional distress.       Id. at ¶ 29.    In her

initial Complaint, Harmon asserted two causes of action.          The

first alleged that Dunlap violated her rights when he forced her

to change her clothes in front of him.       The second arose out of

the subsequent search of her person.      Harmon’s initial pleading

did not provide as much detail about Dunlap’s conduct during that

search as is set forth in her FAC.

     Dunlap moved to dismiss the Complaint.        The Court granted

the motion, dismissing Harmon’s initial pleading without

prejudice and with leave to amend.      In doing so, the Court noted

that additional facts might support a plausible claim with

respect to the manner in which the second search was conducted.

Harmon’s FAC now brings a single cause of action alleging that

the second search violated her rights.       Dunlap again moves to

dismiss.

                          Standard of Review

     When reviewing a Rule 12(b)(6) motion to dismiss, courts

must determine whether the complaint pleads “sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            To be

facially plausible, a complaint must contain “well-pleaded facts”


                                   4
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 5 of 8



that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678-79.

A complaint “does not need detailed factual allegations” but

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

     In determining the plausibility of a claim, courts assume

that all factual allegations in the complaint are true.         Iqbal,

556 U.S. at 678.   Courts also view the facts in the light most

favorable to the plaintiff, drawing all inferences in the

plaintiff’s favor.    Cohen v. S.A.C. Trading Corp., 711 F.3d 353,

359 (2d Cir. 2013).

                              Discussion

     Harmon claims that the search of her person was unlawfully

intrusive.   Dunlap does not argue that her claim is implausible.

Indeed, a cavity search of the type described by Harmon, absent a

reasonable suspicion that she was hiding evidence in her body,

would most likely be unlawful.     See, e.g., Sloley v. VanBramer,

945 F.3d 30, 39 (2d Cir. 2019) (holding that “body cavity

searches incident to all arrests . . . must be based on

reasonable suspicion to believe that the arrestee is secreting

evidence inside the body cavity to be searched”).        Dunlap instead

argues that the allegations in the FAC are inconsistent with

those asserted in the initial Complaint, and should therefore be


                                   5
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 6 of 8



disregarded and the case dismissed.      The Court disagrees.

      Harmon’s initial Complaint alleged that “Dunlap gave extra

attention to her breasts, buttocks, and the area in between her

legs,” and that she “felt as though she was being groped rather

than having a search performed on her.”       ECF No. 1 at ¶ 25.      She

also referenced feeling “physically molested.”        Id. at ¶ 46.     In

his motion to dismiss the Complaint, Dunlap argued that her claim

was insufficient absent “additional evidence of improper

conduct.”   ECF No. 9 at 12.    Harmon has now asserted such

additional facts, giving far more detail about the alleged

“groping” referenced in her original pleading.

     Dunlap compares this case to Vaughn v. Strickland, No. 12

CIV. 2696 JPO, 2013 WL 3481413 (S.D.N.Y. July 11, 2013), in which

the pro se plaintiff was one of several inmates alleging an

unlawful visual strip search.     The Vaughn court noted that

“[w]hile [the plaintiff’s] original Complaint exactly tracked the

allegations of the other plaintiffs, . . . [his] allegations in

the FAC vary dramatically from those in his original Complaint.”

Vaughn, 2013 WL 3481413, at *2.      The court therefore dismissed

the allegations as “a sham.”     Id. at *6.    Dunlap also cites

Wallace v. New York City Dep’t of Corr., No. 95 CV 4404, 1996 WL

586797, at *2 (E.D.N.Y. Oct. 9, 1996), in which the court found

the “amended complaint . . . directly contradicts the facts set

forth in [the] original complaint.”


                                   6
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 7 of 8



     Here, Harmon’s account is different from her original

factual allegations primarily in terms of the level of detail

provided.   The FAC’s core allegation, that the manner of the

search was inappropriate, was present initially.        Moreover,

unlike the inmate’s amended pleading in Vaughn, there are no

other accounts asserting a contrary set of facts.

     Dunlap argues that Harmon is not only alleging different

facts, but also a different legal theory.       It is true that the

focus of her claim has shifted somewhat from lack of necessity to

unlawful intrusiveness.    Nonetheless, intrusiveness was part of

the initial claim, and lack of necessity remains an element.          In

her initial Complaint, Harmon alleged that the second search was

“seemingly conducted only so that Defendant Dunlap had an

apparent legitimate reason to physically molest Plaintiff.”           ECF

No. 1, at ¶ 46.   She also continues to cite the lack of any

apparent justification for the search, claiming that there was no

danger to officer safety and no concern about evidence

preservation.   Furthermore, the Court’s prior order specifically

allowed Harmon to supplement her contention that the manner of

the search was unlawful.    She has now made such an amendment, and

there is no dispute that her current allegations state a

plausible constitutional claim.

                              Conclusion

     For the reasons set forth above, the pending motion to


                                   7
      Case 1:18-cv-00080-WKS Document 17 Filed 07/14/20 Page 8 of 8



dismiss (ECF No. 14) is denied.

     DATED at Burlington, in the District of Vermont, this 14th

day of July, 2020.

                                       /s/ William K. Sessions III
                                       William K. Sessions III
                                       U.S. District Court Judge




                                   8
